Citation Nr: 0203641	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from May 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The record reflects that, 
within one year of that decision, the veteran submitted a 
statement indicating that he was seeking service connection 
for a left leg disability, a left ankle disability, and a 
back disability.  Thereafter, in a November 1996 rating 
decision, the RO denied entitlement to service connection for 
a left leg disability, a left ankle disability and a back 
disability, and entitlement to a temporary total rating.  To 
the Board's knowledge, the veteran did not express 
disagreement with the RO's denial of his claims for a back 
disability or a temporary total rating.  Thus, the Board 
finds that these matters are not presently on appeal.  With 
respect to his left leg disability, the veteran submitted a 
Notice of Disagreement (NOD) in December 1996.  He 
subsequently perfected a timely appeal regarding that issue, 
which is later recharacterized by the RO as a claim for a 
left "knee" disability.  Because that NOD was received 
within one year of the April 1996 rating decision, the Board 
believes that this appeal is more appropriately considered as 
having arisen out of the April 1996 decision, and not the 
November 1996 decision.  With respect to his left ankle 
disability, he submitted a timely Notice of Disagreement, but 
then submitted a signed statement in March 2000 indicating 
that he wished to withdraw his appeal with respect to that 
issue.  In short, the Board finds that the only issue that 
has been perfected for appeal is his claim of entitlement to 
service connection for a left knee disability.

In July 2000, the veteran presented testimony at a personal 
hearing before the undersigned Acting Member of the Board via 
video conference from the RO.  A transcript of this hearing 
has been prepared and associated with the claims folder.

In September 2000, this case was remanded by the Board to the 
RO for additional evidentiary development.  The requested 
development was completed, and, in January 2002, the RO 
issued a Supplemental Statement of the Case in which it 
continued to deny the veteran's claim of entitlement to 
service connection for a left knee disability.

As alluded to above, the issue on appeal has been 
characterized by the RO alternatively as a claim for service 
connection for a left "leg" disability or a left "knee" 
disability.  Having reviewed the complete record, however, 
the Board finds that the issue is more appropriately 
characterized as being for a left knee disability based on 
the veteran's contentions as set forth in writing and during 
the July 2000 Board hearing.  For example, the Board notes 
his July 2000 statement in which he explains that his appeal 
was for a "left knee condition".  The Board also notes his 
testimony during the July 2000 Board hearing in which he 
repeatedly refers to his claim as being for a "left knee 
disorder."


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a left 
knee defect, infirmity, or disorder prior to his entry into 
active duty.  

2.  The veteran currently has a diagnosis of meniscus injury, 
remote, with medial meniscectomy with residual chondromalacia 
and arthritis which is not related to service; arthritis was 
not diagnosed within one year of the veteran's separation 
from active duty.  


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a left 
knee defect, infirmity, or disorder existed prior to service 
and the presumption of soundness is not rebutted.  38 
U.S.C.A. §§ 1111, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 
(2001).

2.  A left knee disability was not incurred in or aggravated 
by service nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1102, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a report of medical history completed on enlistment in May 
1960, it was noted that the veteran had been rejected for 
enlistment in the Army due to scar tissue on his left calf 
because it was felt that combat boots might irritate the 
tissue.  In a report of physical examination also completed 
at enlistment, it was noted that the veteran's lower 
extremities were found to be normal.  The presence of a burn 
scar was noted on his left leg.

The veteran's service medical records reveal that, later in 
May 1960, he complained of pain and swelling in his left 
knee.  He reported a history of having hurt his knee while 
skating two months before.  He indicated that his knee had 
been bothering him but that the pain was particularly bad 
that morning.  Examination revealed marked swelling and 
fluctuation of the periarticular soft tissue of the left 
knee, but no fluctuation of the patella.  He was given a 
diagnosis of periarticular effusion of the left knee.  The 
veteran was treated with an Ace wrap for several weeks.  He 
complained of similar symptoms on several other occasions 
throughout the next month.  The last notation regarding these 
complaints was in a June 1960 clinical note, which reveals 
that some swelling was again observed in his left knee.  The 
examiner noted an impression of left knee sprain.

No additional complaints were reported relating to the lower 
extremities until October 1960, when the veteran complained 
of left leg pain of approximately four weeks duration.  It 
was noted that he had a past history of burns on his left 
leg, which required skin grafting nine years before.  The 
veteran reported that, while he was in boot camp, he fell and 
injured his left knee.  He reported that he experienced some 
swelling following that injury and that he required physical 
therapy.  Physical examination was found to be within normal 
limits.  The examiner noted that the veteran was treated with 
several days of bedrest and that he had no further 
complaints.

Subsequent service medical records are negative for any 
complaints or treatment regarding the veteran's left knee.  
In a report of medical history completed at separation in 
April 1964, the veteran reported no history of a trick or 
locked knee.  Physical examination conducted at separation 
revealed no defects in the left knee.  

Post-service medical records show that, in July 1973, the 
veteran was admitted to a private hospital to undergo a left 
knee arthrotomy.  It was noted that he had been seen earlier 
that month after complaining of his left knee having given 
out.  Examination at that time had revealed flexion 
contracture of at least 20 degrees, but no effusion or 
ligamentous instability.  It was also noted that he had 
sustained an injury to his left knee while playing softball 
in May 1972, and that a physician had aspirated 20 cc of 
blood at that time.  X-rays of the left knee were found to be 
normal, but the veteran reported experiencing at least two 
episodes of his knee having given way since May 1972.  During 
his admission in July 1973, the veteran underwent a medial 
meniscectomy of the left knee for a bucket handle tear of the 
medial meniscus.  His postoperative course was noted to be 
essentially uneventful.

Subsequent clinical records reveal no further complaints or 
treatment regarding the left lower extremity until February 
1989.  A private clinical note dated in that month shows that 
the veteran received injuries to his face, neck, and right 
shoulder when he was beaten by two men.  Although no injuries 
to the left knee were found during his initial examination, 
the physician noted later that month that the veteran was 
experiencing "less pain" in his right shoulder, face, and 
left knee.

In October 1995, the veteran filed a formal claim of 
entitlement to service connection for a left leg disability.  
He reported that he had been in a cast for six weeks in the 
military because he had broken bones.  He also reported that 
he was currently experiencing pain and swelling in his left 
leg, and that his leg felt weak and often gave out on him.

VA treatment records reveal that, in April 1996, the veteran 
was treated for "severe sciatica" at the VA Medical Center 
(VAMC) in Durham, North Carolina.  The following month, he 
reported experiencing good relief after taking Ibuprofen.  In 
July 1996, the veteran underwent a left lumbar 4-5 herniated 
nucleus pulposus.  He reportedly tolerated the procedure well 
and left in the operating room in stable condition.  

In August 1996, the veteran was readmitted to the VAMC in 
Durham after developing an acute onset of pain in the left 
leg and foot drop.  It was noted that he was only two weeks 
status post for a left lumbar 4-5 herniated nucleus pulposus.  
He subsequently underwent a left secondary lumbar 4-5 
diskectomy for recurrent disk.  Several days later, the 
veteran underwent an electromyography (EMG) and nerve 
conduction studies.  It was determined that he had an 
abnormal but suboptimal study.  Because his acute symptoms 
were only three weeks old and therefore of insufficient 
length to allow for the development of spontaneous activity, 
it was noted that the study could not rule out the presence 
of new L5 radiculopathy.  However, because his symptoms were 
broader than an L5 distribution, it was further noted that 
the EMG would suggest that there was at least a 
suprasegmental component of the weakness in his left leg.  
The Discharge Summary reflects that he was given a diagnosis 
of left lumbar 4-5 partial hemilaminectomy and diskectomy.  
No distinct diagnoses were noted regarding the veteran's left 
lower extremity or left knee.

Subsequent VA treatment records reveal periodic complaints of 
pain in multiple joints, including the left knee.  In April 
1997, the veteran was evaluated for chronic pain in his left 
leg, back, and right shoulder.  In an October 1997 clinical 
note, an examiner indicated that he was experiencing 
arthritic pain in the back and shoulder, and cramps in the 
left leg.  In a December 1997 clinical note, an examiner 
noted a diagnosis of severe traumatic arthritis in multiple 
joints, but did not specifically mention the left knee.  The 
next notation pertaining to the veteran's left lower 
extremity is a September 1998 clinical note in which an 
examiner indicated a diagnosis of arthritis in the back and 
legs.

In July 2000, the veteran presented testimony at a personal 
hearing before the undersigned Acting Member of the Board.  
He stated that he did injure his left knee while skating, as 
he reported in May 1960, but did not have any problems with 
his knee after that injury.  He testified that his first 
problems began after he injured his knee in fall in boot 
camp.  The veteran explained that his knee never stopped 
bothering him after that, but that he experienced a greater 
injury when he was struck in the knee with a buoy several 
months later.  He indicated that he was sent for treatment to 
Norfolk Naval Hospital, where his knee was placed in an Ace 
bandage.  The veteran testified that his knee continued to 
bother him throughout the remainder of service, but that he 
treated himself with medication.  He reported that he did not 
seek further treatment until 1972 when his knee locked up.  
He stated that he had continued to experience recurring pain 
and swelling in his knee since that time.

During his July 2000 hearing, the veteran submitted 
additional documentary evidence in support of his claim.  One 
of these documents was a May 2000 letter from a VA physician, 
Dr. W.S., who indicated that he had treated the veteran for 
chronic pain in his left knee.  The physician noted that the 
veteran had a history of a medial meniscus tear of the left 
knee, status post-medial meniscectomy in July 1973.  Dr. W.S. 
noted that there was some question as to when the original 
injury occurred, but that, based upon a review of his 
military record dated in May 1960, he believed that it was 
likely that the injury occurred while serving in the 
military.

During his hearing, the veteran also submitted a signed 
statement from T.W., who was his service manager at a car 
dealership from 1968 to 1973.  T.W. indicated that the 
veteran had missed an average of three to four days a month 
due to problems with his left knee.  The veteran also 
submitted a statement from B.M., who was his service manager 
from 1973 to 1976.  B.M. indicated that the veteran had 
experienced problems with his left knee while they were 
working together, and that he had missed an average of three 
to five days per month.

In September 2000, the Board remanded this case for 
additional evidentiary development.  The Board instructed the 
RO to obtain all available recent treatment records 
concerning the veteran's claimed left knee disability and all 
records used by the Social Security Administration (SSA) in 
reviewing the veteran's claim for disability benefits from 
that agency.  The Board also instructed the RO to provide the 
veteran with a VA orthopedic examination in order to 
determine whether the veteran had a left knee disability 
prior to his entrance into service, and, if so, whether that 
disability increased during his military service.  If no 
preexisting disability was found, the examiner was to comment 
on whether any initial manifestations of the veteran's 
claimed disability were shown during service or whether his 
current disability was related to the 1972 softball injury or 
to some other post-service intercurrent or superceding 
injury.

In a signed statement dated in November 2000, the veteran 
reported that he had been receiving treatment for his left 
knee disability from the VAMC in Durham, North Carolina since 
1994.  He indicated that this was his primary care facility 
and that he was not receiving treatment from any other 
physicians.

Thereafter, in February 2001, the RO obtained the veteran's 
records from the SSA.  These records show that, in October 
1996, the veteran was provided with an examination by the 
SSA.  The examining physician noted an impression of 
herniated disc syndrome, radiculopathy on the left side, 
hypertensive vascular disease, and deformity of the hands 
bilaterally.

In March 2001, the veteran underwent a VA orthopedic 
examination.  In his report, the VA examiner provided a 
discussion regarding the veteran's medical history as 
documented in the claims folder.  After conducting a physical 
examination, the examiner concluded that the veteran did have 
a current left knee disability, which he diagnosed as 
"meniscus injury, remote with medial meniscectomy with 
residual chondromalacia and arthritis of the left knee with 
painful reduced motion."  The examiner concluded that this 
disability did not exist prior to the veteran's military 
service nor did it exist when he left military service in 
1964.  In this regard, the examiner noted that there was no 
mention of any history or symptoms pertaining to the left 
knee at the time of the veteran's separation.  The examiner 
determined that the veteran's current left knee disability 
was proximately due to his 1972 softball injury or other 
post-service injury to his left knee.  The examiner noted 
that it was not unusual for someone to progress from 
cartilage or meniscus ligament tears requiring surgery to 
further deterioration of cartilage and subsequent traumatic 
or degenerative arthritis in the involved joint.  The 
examiner therefore found that this was the most likely 
explanation for the veteran's current left knee disability.

X-rays obtained of the left knee in March 2001 showed loss of 
joint space in the medial compartment and marginal 
osteophytes present medially.  The interpreting physician 
noted that there were also posterior patellar osteophytes, 
but no knee effusion and no other abnormalities present.  The 
physician noted an impression of moderate degenerative joint 
disease.

In August 2001, the RO requested medical records from Dr. 
E.E., who performed the veteran's disability examination for 
SSA.  Among the records subsequently received from this 
physician was a June 2000 letter in which Dr. E.E. noted that 
the veteran had asked him to review his medical records in 
regard to a claim for a service-connected disability.  In 
this letter, the physician discussed the veteran's service 
medical records and the 1973 hospital report, and concluded 
that "there is no medical evidence to indicate that I can 
categorically say his problems occurred as a result of being 
service connected."


Analysis

A. Preliminary Matter - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
statute repealed the former requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
VCAA also enhanced VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the Statements of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
appellant of what the evidence must show in order to 
substantiate his claim.  For this reason, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

The Board further finds that the there is now ample medical 
and other evidence of record on which to adjudicate the 
claim.  The record reflects that the appellant and his 
representative have been accorded a full opportunity to 
provide evidence and argument in support of his claim, and 
that all development requested in the September 2000 remand 
has been completed by the RO.  The appellant was provided 
with a VA orthopedic examination, and neither the appellant 
nor his representative has pointed to any additional evidence 
which is available, which has not been obtained and which 
would be pertinent to the issue on appeal.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  In addition, a June 2001 letter 
advised the appellant of the pertinent provisions of the 
VCAA.  Thus, the Board believes that we may proceed with a 
decision on this issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). ).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B. Service connection - left knee disability

The veteran is seeking entitlement to service connection for 
a left knee disability.  He essentially contends that he did 
not have a left knee disability prior to service and that his 
left knee disability developed as a result of two injuries 
sustained in service.  Specifically, he points to an incident 
in which he allegedly injured his left knee in a fall during 
service and an incident in which he was reportedly struck by 
a buoy.

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show that he served 
during combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
arthritis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 
U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).  

The service medical records as well as correspondence from 
the veteran indicates that the veteran injured his left knee 
shortly before his enlistment in the U.S. Coast Guard.  
Specifically, the Board notes that the veteran reported to 
his inservice examiners that he injured his left knee while 
skating two months prior his enlistment.  The veteran was 
competent to state that he had injured his knee.  The veteran 
was not competent to state that he had a left ankle knee 
defect, infirmity, or disorder from that injury.  

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

In this case, the veteran had an injury to his left knee 
before service entry.  VA law and regulations require that 
there is clear and unmistakable evidence that a left knee 
defect, infirmity, or disorder existed prior to service not 
that this left knee defect, infirmity, or disorder is 
productive of residual functional impairment at the time of 
service entry.  In this case, although the veteran reported a 
left knee injury prior to service, there is no evidence that 
this alleged injury resulted in any left knee defect, 
infirmity, or disorder, much less any functional impairment.  
The veteran himself does not allege that he had a left knee 
defect, infirmity, or disorder prior to his service entry.  

Moreover, the Board notes that in Miller v. West, 11 Vet. 
App. 345, 348 (1998), the Court held that a veteran's self-
report that he had previously suffered from "depression or 
excessive worry;" in-service clinical records reflecting a 
pre-service diagnosis of a psychiatric disability, and an in- 
service medical board that found the veteran's psychiatric 
disability to have preexisted service were insufficient to 
rebut the "presumption of soundness" as was found in 38 
U.S.C.A § 1111, because these records "were not supported by 
any contemporaneous clinical evidence or recorded history in 
the record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  As in Miller, there 
is no contemporaneous medical evidence of record to support 
the conclusion that the veteran had a left knee defect, 
infirmity, or disorder which preexisted his entry into active 
duty in May 1960.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a left knee defect, infirmity, or 
disorder prior to his entry into active duty.  Thus, there is 
no clear and unmistakable evidence that a left knee defect, 
infirmity, or disorder existed prior to service and the 
presumption of soundness is not rebutted.

With respect to the veteran's burn scars of the left leg, the 
Board notes that there the veteran has never contended that 
these scars are in any way related to his claimed left knee 
disability and there is no medical evidence of record 
suggesting that such is the case.  In fact, the weight of the 
evidence suggests that these scars are unrelated to his 
claimed knee disability, as they have been repeatedly found 
to be asymptomatic on examination.  Thus, the Board believes 
that the fact that these scars were noted at enlistment, and 
have therefore been shown to have preexisted service, to be 
essentially irrelevant to the present claim.

Having found that the presumption of soundness has not been 
rebutted, the Board will now turn to the question of whether 
the veteran's current claimed left knee disability was 
incurred as a result of his military service.  As discussed 
in detail above, the veteran contends that his current left 
knee disability is due to two injuries he allegedly sustained 
while on active duty.

After reviewing the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board believes 
that the weight of the evidence supports a finding that a 
left knee disability was not incurred as a result of 
veteran's active military service.  In addition, there is no 
medical evidence showing that the veteran was diagnosed as 
having arthritis of the left knee within one year of 
discharge.  He was not diagnosed as having arthritis until 
his recent 2001 examination.  

In reaching the conclusion that current left knee disability 
is not related to service, the Board finds that the most 
probative evidence of record is the report of his March 2001 
VA orthopedic examination.  As explained in the report, this 
VA examiner conducted a thorough review of the claims folder 
and determined that a left knee disability did not exist when 
the veteran left the military in 1964.  In support of this 
conclusion, the examiner pointed to the veteran's service 
medical records, which show that no complaints were noted 
regarding left knee problems after October 1960 and that no 
defects were found in the left knee during his separation 
physical.  Although the examiner concluded that the veteran 
did have a current left knee disability, which he diagnosed 
as residual chondromalacia and arthritis with painful reduced 
motion, he found that this disability was proximately due to 
the veteran's 1972 softball injury or to some other post-
service injury to his left knee.  The examiner explained that 
it was not unusual for someone to progress from cartilage or 
meniscus ligament tears, as the veteran experienced in 1972, 
to degenerative arthritis in the involved joint. 

The Board believes the VA examiner's findings to be 
consistent with the opinion letter of Dr. E.E., which was 
dated in June 2000.  As explained in the letter, this 
physician reviewed both the veteran's service medical records 
and the report of his 1973 hospitalization, and concluded 
that he could not find that the veteran's left knee 
disability was the result of service.  

The Board has considered the May 2000 opinion letter of Dr. 
W.S., which was submitted by the veteran in support of his 
claim.  In his letter, Dr. W.S. concluded that the veteran's 
left knee disability was incurred in service.  However, the 
Board notes that the only record cited by the physician in 
support of his finding was the October 1960 service medical 
record showing that he was treated for pain in his left leg.  
There is no indication that the physician had access to the 
veteran's remaining service medical records or to his post-
service medical records.  Although Dr. W.S. did note that the 
veteran underwent surgery for a medial meniscus tear in 1973, 
the physician did not mention the 1972 softball injury that 
was discussed in the report of that hospitalization.  The 
Board therefore believes that the physician either did not 
have direct access to this record, and thus failed to mention 
this injury as a result, or that the physician had access to 
this record but still failed to offer any opinion as to the 
impact of the 1972 softball injury on the veteran's claimed 
left knee disability.  In any event, because no discussion is 
offered as to the impact of the veteran's 1972 injury, and no 
rationale to support any conclusions in that regard, the 
Board believes this opinion to be based on an incomplete 
review of the veteran's documented medical history.  For this 
reason, the Board finds this opinion to be of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [an 
opinion based upon an inaccurate factual premise has no 
probative value]; see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

As noted above, the Board places more probative value on the 
opinion of the March 2001 VA examiner, who reviewed the 
veteran's claims folder and concluded that his current left 
knee disability was not related to his history of treatment 
for left knee problems in service.  The Board also places 
more probative weight on the opinion of Dr. E.E., who 
reportedly reviewed both the veteran's service medical 
records as well as the report of his 1973 hospitalization, 
and found that he could not say that the veteran's left knee 
disability was incurred as a result of service.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives 
adequate statement of reasons and bases).

The Board believes that the veteran is sincere in his belief 
that his claimed left knee disability is related to in-
service knee injuries.  However, a layperson is generally not 
considered capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu; Moray 
v. Brown, 5 Vet. App. 211 (1993).  For this reason, the Board 
finds his opinion regarding the etiology of his claimed 
disability to be of no probative value.

As noted, although the veteran has been diagnosed with 
arthritis, which is one of the diseases for which presumptive 
service connection may be granted under 38 C.F.R. § 3.309, 
there is no competent medical evidence showing that the 
veteran was diagnosed with arthritis within one year of his 
discharge from service.  In fact, there is specific evidence 
to the contrary in the form of the July 1973 hospital report, 
which shows x-rays obtained of the left knee in 1972 were 
normal.  Therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are not for application in this case.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's left knee disability was incurred in or aggravated 
by service.  The benefit sought on appeal is accordingly 
denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

